    Case 4:19-cv-00669-ALM-CAN Document 64 Filed 07/20/21 Page 1 of 1 PageID #: 357




                                United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

      CRAIG CUNNINGHAM                                  §
                                                        §   Civil Action No. 4:19-CV-669
      v.                                                §   (Judge Mazzant/Judge Nowak)
                                                        §
      CREATIVE EDGE MARKETING LLC, ET                   §
      AL.                                               §
                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
             Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On June 16, 2021, the report of the Magistrate Judge (Dkt. #60) was entered containing proposed

     findings of fact and recommendations that Plaintiff Craig Cunningham’s Motion for Summary

     Judgment solely as to Defendant Terrell Samuels (Dkt. #48) be denied and Plaintiff’s claims be

     sua sponte dismissed for lack of subject matter jurisdiction and failure to state a claim.

             Having received the report of the United States Magistrate Judge, and no objections thereto

     having been timely filed, the Court is of the opinion that the findings and conclusions of the

     Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings

     and conclusions of the Court.

             It is therefore ORDERED that Plaintiff Craig Cunningham’s Motion for Summary
.    Judgment solely as to Defendant Terrell Samuels (Dkt. #48) is DENIED.                        Plaintiff

     Craig Cunningham’s claims against Defendant Terrell Samuels are DISMISSED as set forth

     in the report.

             IT IS SO ORDERED.
            SIGNED this 20th day of July, 2021.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE
